PER CURIAM.
As the State correctly concedes, contrary to the trial court’s order, petitioner’s motion for reduction or modification of sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(c) was timely. The State also correctly concedes that the trial court’s order constitutes a departure from the essential requirements of law, entitling petitioner to the writ of certiorari he seeks. See, e.g., Pruitt v. State, 932 So.2d 617 (Fla. 1st DCA 2006). The petition seeking a writ of certiorari is granted; the trial court’s order denying petitioner’s rule 3.800(c) motion as untimely filed is quashed; and the case is remanded for further proceedings.
PETITION FOR WRIT OF CERTIO-RARI GRANTED.
LEWIS, C.J., WOLF and MAKAR, JJ., concur.